Case 7:20-cv-06464-VB Document 46 Filed 07/20/21. Page 1 of 1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wanna--- X
JASON MALTZ, JEFFREY MALTZ, and :
MICHELE MALTZ-MATYSCHSYK, :

Plaintiffs, : ORDER OF DISMISSAL
v. .

20 CV 6464 (VB)

PRUCO LIFE INSURANCE COMPANY,

Defendant. :

x

 

The Court has been advised that the parties have reached a settlement of this case through
Court-annexed mediation. Accordingly, it is hereby ORDERED that this action is dismissed
without costs, and without prejudice to the right to restore the action to the Court’s calendar,
provided the application to restore the action is made by no later than August 19, 2021. To be
clear, any application to restore the action must be filed by August 19, 2021, and any application
to restore the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

The Clerk is instructed to close this case.

Dated: July 20, 2021

White Plains, NY
SO ORDERED:

Vill

Vincent L. Briccetti
United States District Judge

 

 

 
